Exhibit 10.5




HENVEY INLET CONSENT AND ROFO AGREEMENT
THIS HENVEY INLET CONSENT AND ROFO AGREEMENT (the “Agreement”) is made as of
October 1st, 2019,
B E T W E E N:
PUBLIC SECTOR PENSION INVESTMENT BOARD, an Entity having its registered office
at 1250 Rene-Levesque Blvd. West, Suite 1400, Montreal, Quebec, H3B 5E9, Canada
(hereinafter referred to as “PSP”),
– and –
PATTERN ENERGY GROUP INC., a Delaware corporation having its principal executive
offices at 1088 Sansome St., San Francisco, California, 94111, United States
(hereinafter referred to as “PEGI”).
WHEREAS PEGI and PSP are parties to that certain joint venture agreement dated
as of June 16, 2017 (the “JVA”) pursuant to which they agreed to jointly own
certain assets acquired through PEGI’s rights of first offer with Pattern
Development 1.0 and Pattern Development 2.0 pursuant to the Purchase Rights
Agreements;
AND WHEREAS pursuant to the applicable Purchase Rights Agreement, Pattern
Development 1.0 desires to sell, and PEGI desires to purchase, all of Pattern
Development 1.0’s direct and indirect Equity Interests in the Henvey Inlet
Project (the “Henvey Transaction”);
AND WHEREAS the Henvey Inlet Project is a Covered Subject Project Interest;
AND WHEREAS pursuant to Section 3.2(b) of the applicable Purchase Rights
Agreement, the purchase and sale agreement in respect of the Henvey Transaction
must be based on the form attached as Exhibit A to the Purchase Rights
Agreement;
AND WHEREAS PEGI has advised PSP that the terms of the purchase and sale
agreement for the Henvey Transaction will deviate materially from those
contained in the prescribed form;
AND WHEREAS pursuant to Section 3.05 of the JVA, PEGI may not amend any Purchase
Rights Agreements in any manner that is adverse in any respect to the PSP
Co-Invest Rights without PSP’s prior written approval;
AND WHEREAS PSP is prepared to grant its approval for the Henvey Transaction
subject to the terms and conditions of this Agreement;
NOW THEREFORE, THIS AGREEMENT WITNESSES that in consideration of the respective
covenants and agreements of the parties contained herein and for other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the parties), it is hereby agreed as follows:





--------------------------------------------------------------------------------

 


ARTICLE 1
DEFINITIONS AND INTERPRETATION
Section 1.01.    Definitions.
Capitalized terms used but not otherwise defined in this Agreement shall have
the respective meanings ascribed to them in the JVA. In addition, the following
terms shall have the following meanings, respectively:
“Equity Interests” means all shares, capital stock, partnership or limited
liability company interests, membership interests, units, participations,
distribution rights or similar equity interests issued by any Person, however
designated;
“Henvey Inlet Project” means a 49.99% limited partner interest in Henvey Inlet
Wind LP, a 50% interest in Henvey Inlet Wind GP Inc., a 49.99% limited partner
interest in HIW Property Holdings LP, and a 50% interest in HIW Property
Holdings GP Inc.
“PEGI Entity” means PEGI and any Affiliate of PEGI; and
“Transfer” means any direct or indirect transfer, assignment, sale or other
disposition, whether through the direct or indirect transfer, assignment, sale
or other disposition of Equity Interests or assets, by merger or otherwise;
provided, however, that such term shall not include: (a) transfers, assignments,
sales or other dispositions from a PEGI Entity to another PEGI Entity; (b)
grants of security interests in or mortgages or liens in favor of a bona fide
third party lender in the business of providing debt financing; or (c) transfers
of any Equity Interests in any Person which directly or through any other
Person, owns or leases material assets (other than the Equity Interests in the
Henvey Inlet Project) or has material investments or material rights unrelated
to the Henvey Inlet Project (such Person a “Substantive Company”), provided that
if interests in the Henvey Inlet Project constitute more than one-fourth (1/4)
of the unlevered fair market value of a Person which directly or indirectly
holds an Equity Interest in the Henvey Inlet Project, such Person is deemed not
to be a Substantive Company, and provided further that PSP’s rights under this
Agreement shall remain in full force and effect following the transfer of the
Equity Interests in such Substantive Company and the transferee executes such
acknowledgements as PSP may reasonably require in the circumstances.
ARTICLE 2
CONSENT TO HENVEY TRANSACTION
Subject to the terms and conditions of this Agreement, PSP hereby grants its
approval to the Henvey Transaction and waives its PSP Co-Invest Rights with
respect thereto. For the avoidance of doubt, PEGI agrees that the foregoing
waiver by PSP does not constitute a Joint Acquisition Declination for purposes
of the JVA.
ARTICLE 3
RIGHT OF FIRST OFFER
Section 3.01.    Right of First Offer for Henvey Inlet.


2

--------------------------------------------------------------------------------

 


For the term set forth in Section 3.03, PEGI hereby grants PSP a right of first
offer on any proposed Transfer by any PEGI Entity of all or any portion of such
PEGI Entity’s ownership interest in the Henvey Inlet Project in accordance with
Section 3.02. PEGI will take all actions necessary to cause such right of first
offer to be exercisable in accordance with this Article 3, including by causing
each PEGI Entity to take any actions necessary to facilitate and enforce such
exercise and to consummate the transactions contemplated by this Article 3.
Section 3.02.    Procedures for Right of First Offer.
(a)    In the event that any PEGI Entity proposes to Transfer all or any portion
of its ownership interest in the Henvey Inlet Project, PEGI shall give PSP
written notice within a commercially reasonable amount of time (that is intended
to be sufficiently early to permit the parties to exercise their rights set
forth in this Section 3.02) setting forth the details of the proposed Transfer,
including the interest to be Transferred (the “Subject Project Interest”), the
information referred to in Section 3.01(g) of the JVA and any other material
terms of the proposed Transfer reasonably known or anticipated by PEGI (a
“Project Transfer Notice”). The Subject Project Interest to be Transferred shall
in no event be less than thirty percent (30%) of the PEGI Entities’ direct and
indirect Equity Interests in the Henvey Inlet Project and, if the Subject
Project Interest to be Transferred is greater than thirty percent (30%) of the
PEGI Entities’ direct and indirect Equity Interests in the Henvey Inlet Project,
then PSP shall, at the time it delivers an Offer Price, elect whether the
Subject Project Interest shall equal (x) the percentage of the Subject Project
Interest that PEGI offered to PSP in the Project Transfer Notice or (y) thirty
percent (30%) (and if PSP fails to make such election, then the Subject Project
Interest shall equal the percentage offered by PEGI).
(b)    Within 20 calendar days after delivery of a Project Transfer Notice (the
“Offer Period”), PSP shall either: (i) deliver a written offer to PEGI to
purchase the Subject Project Interest setting forth PSP’s offer price (an “Offer
Price”) and other material terms and conditions on which PSP proposes to
purchase such Subject Project Interest (an “Offer”) or (ii) deliver a written
notice to PEGI that PSP will not make an Offer in response to the Project
Transfer Notice (a “Declination”). Unless an Offer is rejected pursuant to
written notice from PEGI delivered to PSP within thirty (30) calendar days
following the delivery of an Offer (the “Acceptance Period”), such Offer shall
be deemed to have been accepted by PEGI, and PSP shall have the right to acquire
the Subject Project Interest, and PEGI shall transfer the Subject Project
Interest to PSP, on the terms set forth in such Offer, and subject to
documentation reasonably agreed between the parties generally based on the Form
Joint Acquisition PSA with such modifications as needed to reflect the
then-current status of the project and PEGI’s role as seller.
(c)    In the event that (i) PEGI rejects an Offer by delivering notice thereof
to PSP before the expiration of the Acceptance Period, (ii) PSP fails to deliver
either an Offer or a Declination or delivers a Declination, in each case before
the expiration of the Offer Period, PEGI shall, subject to the restrictions in
this Section 3.02(c), be entitled to Transfer the applicable Subject Project
Interest to any Person; provided, however, that PEGI shall not provide any
material information with respect to the applicable Subject Project Interest
that was in existence at the date of the Transfer Notice to any actual or
potential transferee of such Subject Project Interest that was not provided to
PSP together with the Project Transfer Notice. In the event that PSP has
previously delivered an Offer in respect of the Subject Project Interest which
offer was rejected by PEGI, PEGI shall only be permitted to Transfer the Subject
Project Interest to a party that is not PSP (A) if it consummates a Transfer to
such third party prior to the


3

--------------------------------------------------------------------------------

 


fifteen-month anniversary of date on which PEGI rejected the applicable offer
(the “Offer Rejection Date”), (B) at a price greater than or equal to 110% of
the applicable Offer Price; provided that if such party is a tax exempt Canadian
Crown Corporation and as a result of such status the proceeds received by PEGI
will be subject to incremental tax or tax withholding, for purposes of this
clause (B) the price paid will be deemed decreased by the amount of such
incremental tax or tax withholding, and (C) on other terms and conditions that
are not materially less favorable to PEGI than the terms and conditions set
forth in the applicable Offer. If PEGI does not consummate the Transfer within
the fifteen-month period following the Offer Rejection Date, then PEGI shall
notify PSP of that fact, and PSP shall have the option, but not the obligation,
to purchase the applicable Subject Project Interest at a price equal to 96% of
the applicable Offer Price on the terms and conditions set forth in the
applicable Offer, in accordance with the procedures set forth in the following
sentence. Within 30 calendar days after receipt of such notice from PEGI, PSP
shall either: (i) deliver a written notice to PEGI exercising such option to
purchase the applicable Subject Project Interest, in which case PEGI shall
transfer the Subject Project Interest to PSP at a price equal to 96% of the
applicable Offer Price and on the other terms and conditions set forth in the
applicable Offer, subject to documentation reasonably agreed between the parties
based on the Form Joint Acquisition PSA or (ii) deliver a written notice to PEGI
that PSP will not exercise such option; provided, that if PSP does not exercise
such option within thirty (30) calendar days of receiving such notice from PEGI,
then PSP will be deemed to have declined the option.
Section 3.03.    Term of Right of First Offer.
Section 3.01 and Section 3.02, including the obligations and rights of PEGI and
PSP thereunder, shall survive until the earliest to occur of: (i) a
Co-Investment Right Termination Event; and (ii) the date that is 30 months
following the closing date of the Henvey Transaction; provided, however, that
notwithstanding any termination or expiration of Section 3.01 and Section 3.02,
if any Offer shall have been delivered prior to such termination or expiration,
the obligations and rights of the parties with respect to the Subject Project
Interest subject thereto shall survive until the applicable terms of Section
3.02 with respect thereto have been complied with and performed in full; and
provided further, if PEGI and PSP mutually agree to terminate the JVA in
accordance with the provisions of Section 5.09 of the JVA and no Project
Transfer Notice has previously been delivered pursuant to Section 3.02(a),
Section 3.01 and Section 3.02, including the obligations and rights of PEGI and
PSP thereunder, shall continue in full force and effect.
Section 3.04.    PSP May Initiate PEGI Transfer.
If (i) no Co-Investment Right Termination Event has occurred and (ii) no Project
Transfer Notice has previously been delivered pursuant to Section 3.02(a), in
each case prior to the second (2nd) anniversary of the closing date of the
Henvey Transaction, then PSP may, during the 6-month period following such
second (2nd) anniversary, by notice in writing to PEGI, require PEGI to deliver
a Project Transfer Notice in accordance with Section 3.02(a). Notwithstanding
the preceding sentence, if PEGI and PSP mutually agree to terminate the JVA in
accordance with the provisions of Section 5.09 of the JVA, this Section 3.04
shall terminate and be of no further force or effect.
Section 3.05.    Treatment as Co-Investment Amount.


4

--------------------------------------------------------------------------------

 


Notwithstanding the waiver and consent provided in Article 2 of this Agreement,
any purchase proceeds paid by PSP to PEGI hereunder shall be included in the
calculation of the aggregate Co-Investment Amount as defined in the JVA and as
used in the determination of whether a Co-Investment Right Termination Event has
occurred pursuant to Section 3.04(a)(i) of the JVA.
ARTICLE 4
MISCELLANEOUS
Section 4.01.    Amendments; Extension; Waiver.
This Agreement may not be amended, altered or modified except by written
instrument executed by both PEGI and PSP. The failure by either PEGI or PSP to
enforce at any time any of the provisions of this Agreement shall in no way be
construed to be a waiver of any such provision nor in any way to affect the
validity of this Agreement or any part hereof or the right of such party
thereafter to enforce each and every such provision. No waiver of any breach of
or non-compliance with this Agreement shall be held to be waiver of any other or
subsequent breach of non-compliance. The observance of any provision of this
Agreement may be waived in writing by the party that will lose the benefit of
such provision as a result of such waiver.
Section 4.02.    Rules of Construction.
The rules of construction set forth in Section 5.02 of the JVA shall apply
mutatis mutandis to the interpretation of this Agreement.
Section 4.03.    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
(a)    This Agreement, the legal relations among the parties hereunder and the
adjudication and the enforcement thereof, shall in all respects be governed by,
and interpreted and construed in accordance with, the Laws (excluding conflict
of laws rules and principles) of the State of New York applicable to agreements
made and to be performed entirely within such State, including all matters of
construction, validity and performance.
(b)    Each of the parties irrevocably submits to the exclusive jurisdiction of
the Supreme Court of the State of New York, New York County, for any Proceeding
arising out of this Agreement or any transaction contemplated hereby. To the
extent that service of process by mail is permitted by Applicable Law, each
party irrevocably consents to the service of process in any Proceeding in such
courts by the mailing of such process by registered or certified mail, postage
prepaid, at its address for notices provided for herein. Nothing herein shall
affect the right of any Person to serve process in any other manner permitted by
Law. Each of the parties irrevocably and unconditionally waives any objection to
the laying of venue of any Proceeding arising out of this Agreement or the
transactions contemplated hereby in the Supreme Court of the State of New York,
New York County, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any Proceeding brought in
any such court has been brought in an inconvenient forum. EACH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER AGREEMENT ENTERED INTO IN
CONNECTION THEREWITH AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO.


5

--------------------------------------------------------------------------------

 


Section 4.04.    Entire Agreement.
This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties, and there are no warranties, representations or other agreements
between the parties hereto in connection with the subject matter hereof, except
as specifically set forth herein.
Section 4.05.    Severability.
If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof and each provision is hereby
declared to be separate, severable and distinct. To the extent that any
provision is found to be invalid, illegal or unenforceable, the parties shall
act in good faith to substitute for such provision, to the extent possible, a
new provision with content and purpose as close as possible to the provision so
determined to be invalid, illegal or unenforceable.
Section 4.06.    Notices.
Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be delivered in the manner described in Section
5.07 of the JVA provided that notices to PEGI shall be addressed as follows:
Pattern Energy Group Inc.
1088 Sansome Street
San Francisco, CA 94111


Attention:     General Counsel
Email:     generalcounsel@patternenergy.com    


Section 4.07.    Successors and Assigns.
Except as otherwise provided herein, neither this Agreement nor any of the
rights of any party hereunder may be assigned without the prior written consent
of the other party. Either party may assign this Agreement or any of its rights
hereunder to an Affiliate that holds or will hold, directly or indirectly, any
interest in the Henvey Inlet Project, upon providing notice to the other party.
Except as may otherwise be provided herein, all of the terms and provisions of
this Agreement shall be binding upon and shall enure to the benefit of the
parties hereto and their respective heirs, executors, administrators, other
personal Representatives, successors and permitted assigns.
Section 4.08.    Enforcement.
The parties hereto agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached and that any breach of this
Agreement would not be adequately compensated by monetary damages. Accordingly,
the parties hereto acknowledge and agree that in the event of any breach or
threatened breach of any of their respective covenants or obligations set forth
in this Agreement, the non-breaching party be entitled to an injunction or


6

--------------------------------------------------------------------------------

 


injunctions to prevent or restrain breaches or threatened breaches of this
Agreement by the other and to specifically enforce the terms and provisions of
this Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the covenants and obligations of the other under this
Agreement.
Section 4.09.    Counterparts.
This Agreement may be executed by facsimile or .pdf format scanned signatures
and in any number of counterparts with the same effect as if all signatory
parties had signed the same document. All counterparts shall be construed
together, be deemed an original, and shall constitute one and the same
instrument.


[The remainder of this page has been intentionally left blank.]




7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the day and year first above written.


PATTERN ENERGY GROUP INC.
By:
/s/ Dyann Blaine
 
Name: Dyann Blaine
 
Title: Vice President



PUBLIC SECTOR PENSION INVESTMENT BOARD
By:
/s/ Stephan Rupert
 
Name: Stephan Rupert
 
Title: Managing Director, Infrastructure Investments
 
 
By:
/s/ Michael Larkin
 
Name: Michael Larkin
 
Title: Director, Infrastructure Investments
 
 





[Signature Page - Henvey Inlet Consent and ROFO Agreement]
    